I dissent. I think the statutes involved in this action have been misread, misconstrued, and misapplied. A reading of the statutes in what seems to me to be the fair and reasonable import of the language used disposes of the questions involved without the necessity of constitutional constructions which indicate and imply a departure from our well established political concept of a tri-partite government. I cannot conceive that the people of the State of Utah intended in 1930 to amend the constitution of the state to depart from time-honored principles of government, or to abrogate from *Page 124 
themselves and their elected and responsible representatives, into a nonresponsible, appointive commission, any of the legislative functions of the government. Since this is a dissenting opinion, any long essay or argument on the theory of constitutional interpretation and government could serve no useful purpose. But the matter being one of such great importance, involving such far-reaching consequences, and the rejection of some principles and the announcement of others, which may vitally influence the future of all legislation and perhaps thereby necessitate further constitutional changes if the ideal of American government, a tri-partite system, is to prevail, I deem it proper to indicate the matters wherein I must disagree with my associates.
As suggested by Chief Justice FOLLAND in the majority opinion, there are two primary questions involved in this proceeding: (1) Has the Legislature directed an assessment for taxation of tangible utility property upon a basis other than the value of such property in money as required by section 3 of article 13 of the State Constitution; and (2) Does the Constitution, section 11 of article 13, vest in the State Tax Commission the sole andexclusive right to fix the value for taxation purposes of the properties of utilities, and the sole and exclusive right toprescribe the rules, regulations, and principles which shall govern and control such assessments; and upon which they must be founded? The above questions are paraphrased somewhat from the language of the CHIEF JUSTICE, but present the same ideas. The answer to the questions may be found in the construction and meaning of chapter 87 and chapter 100 of Laws of Utah 1937. Chapter 87 has to do with the authority of the Public Service Commission over utilities, and provides that all public utilities doing business in the state, "whose rates [in the state] are based [solely] on the valuation [in money] of its properties or the amount of its investments [in such properties] [shall] declare through its authorized agent * * * the full value [in money] of all of the tangible and intangible properties * * * located within the state," separately *Page 125 
from and stripped of its intangible assets, values, or properties. Section 76-4-21X, as added by chapter 87. Be it noted that by express declaration of statute this applies only to those utilities whose rates, effective in the State, are fixed by the Public Service Commission or any federal commission, upon the basis solely of the valuation of its physical properties or the amount of its investment in such physical properties. Utilities whose rates are fixed upon any other basis, into whose evaluation for rate-making purposes the Commission takes other elements, whose rates are fixed even in part upon intangible elements and values such as its stocks and bonds, its debts, the service it is required to render to the public even at a loss in particular services or places, the effect of rates on the volume or traffic, or the promotion of the development and use and consumption of its service, protection of the quality of its service, the need of revenues to enable the utility to provide the same, conditions of competition, the denial of the right to get a higher rate by contract, and numerous other elements, often and generally do enter into the rate-making basis. Where such is the case, the utility does not come within the statute and is not required to file such report or valuation. The utility which seeks a rate fixed only upon the valuation of its physical properties or upon the amount of its investment in such physical properties cannot well complain upon being required to furnish such statement or valuation as a basis upon which its rates are to be fixed and determined. By section 76-4-21, as amended in 1937, c. 87, it is provided that such declared value shall be deemed the true value of property for all purposes of the Public Service Commission Act unless the same be changed by the Commission after a hearing had on proper notice. This prevents the setting up of excessive or extravagant values; or the claiming of rates based upon investment far in excess of the value of the property acquired. If this is, and I think it must be, the proper construction of the statute, perhaps none of the defendants and cross-complainants come within the scope of the act *Page 126 
and therefore are not required to file such return and statement. I assume that with such meaning of the statute made clear the Public Service Commission will not require such reports except from utilities whose rates are fixed solely upon the basis of value of its physical property or amount invested therein. As to such utilities therefore as come within its provisions, chapter 87 is a reasonable and proper requirement and is not subject to the objections as to its constitutionality. It makes no reference to chapter 100 or to taxation and stands alone. The fact that chapter 100 with reference to taxation provides for the Tax Commission's making use of some information obtained by the Service Commission may bear upon chapter 100 but cannot affect chapter 87. To say the Legislature would not have enacted chapter 87 as here construed without enacting chapter 100 is assuming a divine omniscience to which I make no pretensions.
We come to the consideration of the matters involved in the second question, supra, as to the extent of the power given by the Constitution to the State Tax Commission in the assessment of utility property. I am unable to concede that the people of the State intended in 1930 to strip themselves and the legislative arm of the state government of all power and authority to prescribe rules, regulations, and principles governing assessment of any kinds of property and vest the power in a nonresponsible appointive commission. Nor do I think that section 11 of article 13 of the Constitution merits any such construction. That section was adopted at the general election in 1930 as were also sections 2, 3, 4, and 7 of article 13. All were companion measures, set up and recommended by the Tax Revision Commission mentioned by the CHIEF JUSTICE in the prevailing opinion, and must be construed as a unified system, as parts of a unified and harmonized whole. To place upon section 11 the construction given it in the majority opinion disrupts and makes meaningless all the other sections enacted by the *Page 127 
people at the same time, and makes a medley out of the article.
Section 2 declares:
"All tangible property in the State, not exempt under the laws of the United States, or under this Constitution, shall be taxed in proportion to its value, to be ascertained as provided by law."
Section 3 reads:
"The Legislature shall provide by law a uniform and equal rate of assessment and taxation on all tangible property in the State, according to its value in money, and shall prescribe by law such regulations as shall secure a just valuation for taxation of such property, so that every person and corporation shall pay a tax in proportion to the value of his, her, or its tangible property. * * *"
Section 4 says:
"All metalliferous mines or mining claims, both placer and rock in place, shall be assessed as the Legislature shall provide. * * * All other mines or mining claims and other valuable mineral deposits, including lands containing coal or hydrocarbons and all machinery used in mining and all property or surface improvements upon or appurtenant to mines or mining claims, and the value of any surface use made of mining claims, or mining property for [other than mining purposes, shall be assessed as] other tangible property."
And section 11 provides:
"There shall be a State Tax Commission consisting of four members, not more than two of whom shall belong to the same political party. The members of the Commission shall be appointed by the Governor, by and with the consent of the Senate, for such terms of office as may be provided by law. The State Tax Commission shall administer and supervise the tax laws of the State. It shall assess mines and public utilities and adjust and equalize the valuation and assessment of property among the several counties."
It is thus provided that the method of ascertaining the value of all tangible property in the State, not exempt, shall be provided by law — that is, by the Legislature. Section 2. It then is provided that the Legislature shall prescribe by *Page 128 law such regulations as shall secure a just valuation for taxation of all tangible property in the state, so that every person and corporation shall pay a tax in proportion to the value of his or its property. Section 3. Now section 4 declares that mines and mining property shall be assessed as the Legislature shall provide; and section 11, that the State Tax Commission shall assess mines. Clearly the argument of the prevailing opinion that the special or specific enactment shall take precedence over or control the general has no application as between section 3 and section 4, for each is specific, referring to the limited subject of assessment, one stating specifically that mines are to be assessed as provided by the Legislature, and the other, that they are to be assessed by the Tax Commission. You cannot say there is a conflict between two sections of the Constitution, adopted at the same time, and then assume to pick a winner which shall be given effect, and the other one be in effect declared unconstitutional. We must therefore so construe them as to harmonize them and render them both effective. The Legislature shall provide the means, the methods, and the mechanics by which mines and mining claims shall be assessed; it shall establish and declare the principles which shall govern such assessments; and the Tax Commission is charged with the duty of carrying into effect such principles according to the methods prescribed, in such a way as shall effectuate section 2, that it be taxed in proportion to its value, under such regulations as the Legislature may prescribe to secure a just valuation and pay a tax in proportion to its value. Be it noted that these provisions of the Constitution, adopted at the same time, and each of sections 2, 3, and 4, state that the Legislature shall prescribe the methods, means, regulations, and principles governing assessments, while section 11 does not specifically authorize the Tax Commission to do any such things. The obvious effect is that it was intended that the Legislature should proclaim all methods and principles and the Tax Commission "administer" the tax laws of the State generally, and as *Page 129 
necessary to "assess mines and public utilities and adjust and equalize the valuation and assessment of property among the several counties." I must therefore conclude that section 11 of article 13 is not a limitation on the power of the Legislature to prescribe and control the principles or methods governing assessments of utilities, but merely the creating of a constitutional body to administer and carry into effect such provisions of the laws of the State.
Now as to chapter 100, Laws of Utah 1937, it definitely requires the Tax Commission to accept as the true and actual value of utility property a value fixed by the Public Service Commission without the exercise of judgment by the assessing body as to values, and with no provision being made for an equalization hearing thereon by any proper body. Such chapter must therefore fail as null and void.